     Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 1 of 10




                      UNITED STATES DISTRICT COURT
                       DISTRICT OF MASSACHUSETTS

                                      )
LYNNE CELLI, STEVEN MILLER,           )
MICHAEL H. O’CONNOR,                  )
LEILA PANZER, and                     )
THEODORE STIRGWALT, in their          )
capacity as trustees of THE GLOVER    )
LANDING CONDOMINIUM TRUST,            )
                                      )
                     Plaintiffs,      )
                                      )           CIVIL ACTION
                     v.               )           NO. 20-10717-WGY
                                      )
GREENWICH INSURANCE COMPANY, and      )
NOVA CASUALTY COMPANY,                )
                                      )
                     Defendants.      )
                                      )



YOUNG, D.J.                                            August 13, 2020

                          MEMORANDUM OF DECISION

     On February 12, 2020 Lynne Celli, Steven Miller, Michael J.

O’Connor, Leila Panzer and Theodore Stirgwalt, in their capacity

as Trustees of the Glover Landing Condominium Trust

(collectively, the “Trustees”) initiated this civil action in

the Business Litigation Session of the Massachusetts Superior

Court sitting in and for the County Suffolk against Nova

Casualty Company (“Nova”), and Greenwich Insurance Company

(“Greenwich”) (collectively, the “Defendants”).        See Joint Not.

Removal (“Not. Removal”) 3, ECF No. 1.
        Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 2 of 10



        Nova, joined by Greenwich, removed the case under diversity

jurisdiction alleging that the Trustees are residents of

Massachusetts, that Greenwich is a Delaware corporation with a

principal place of business in Stamford, Connecticut, and that

Nova is a New York corporation with principal place of business

in New York City, New York.       Def. Nova Opp’n Pls.’ Mot. Remand.

(“Nova Opp’n”), ECF No. 22.       Nova also filed its answer to the

complaint, and included counterclaims against the Trustees.

Nova Answer Countercl., ECF No. 10.           Subsequently, the Trustees

filed a motion to dismiss Nova’s counterclaims, to remand the

case to the State court, and to request attorney’s fees.            Pls.’

Mem. Supp. Mot. Dismiss Nova’s Countercl. Remand State Court

(“Mot. Remand”), ECF No. 16.

        On June 25, 2020 this Court denied the Trustees’ request

for attorney’s fees, remanded the case to State court, and

dismissed the counterclaims without prejudice for lack of

subject matter jurisdiction.        See ECF Nos. 28, 29.     This Court

now explains the basis of its decision.

        A.   Standard of Review

        Diversity jurisdiction exists “only when there is complete

diversity, that is, when no plaintiff is a citizen of the same

state as any defendant.”       Gabriel v. Preble, 396 F.3d 10, 13

(1st Cir. 2005) (internal quotation marks omitted); 28 U.S.C. §

1332.    A corporation’s citizenship, for diversity jurisdiction

                                        [2]
     Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 3 of 10



purposes, is both the state where it is incorporated and the

state “where it has its principal place of business.”         28 U.S.C.

§ 1332 (c)(1).     “Once jurisdictional allegations are challenged,

the party asserting diversity has the burden of establishing

those allegations with competent proof.”      Media Duplication

Servs., Ltd. v. HDG Software, Inc., 928 F.2d 1228, 1235-1236

(1st Cir. 1991).

     B.   Corporation’s Principal Place of Business

     The Supreme Court in Hertz Corp. v. Friend instructed

courts to use the “nerve center” test to identify a

corporation’s principal place of business.       559 U.S. 77, 80-81,

93 (2010).     Under this test, a corporation’s principal place of

business is “the place where the corporation’s high-level

officers direct, control, and coordinate the corporation’s

activities.”     Id. at 80.   The First Circuit has explained that

“[a]t its heart, the nerve center test is an inquiry to find the

one location from which a corporation is ultimately controlled.

Put slightly differently, the federal court is to look for the

place where the buck stops.     And where it does, well, that's the

corporation's nerve center and principal place of business.”

Harrison v. Granite Bay Care, Inc., 811 F.3d 36, 41 (1st Cir.

2016).




                                     [3]
      Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 4 of 10



           1.   Officers Outside the Corporate Structure

      The Trustees argue that Nova’s principal place of business

is Worcester, Massachusetts because the majority of its

corporate officers are based there.         Pl.’s Mem. 1-2.   Nova

argues that the nerve center test also includes the “activities

of key executives outside a party’s corporate structure.”            Nova

Opp’n 9.   Nova contends that Frank Baron (“Baron”) -- Hanover’s

Specialty Property & Casualty President, who is based in New

York -- is the key executive outside of Nova’s corporate entity,

and that Nova’s principal corporate officers –- including John

Roche (“Roche”) as President, Tripp as Treasurer, and Cronin as

Secretary -– despite their “official titles and powers,” do not

direct, control, or coordinate its business activities.          Id. at

13.

      Nova heavily relies on Moore -- a decision from the Eastern

District of Pennsylvania -- for the proposition that Hertz did

not “set forth a hard-and-fast rule mandating that ‘nerve

center’ control must emanate from a company's own officers.”

Id. at 10 (citing Moore v. Johnson & Johnson, 907 F. Supp. 2d

646, 657 (E.D. Pa. 2012)).     The Moore court ruled that limiting

the “nerve center” to activities of corporate officers listed on

papers would be “unduly restrictive,” and instead, it considered

permissible to analyze the activities of individuals who

actually control and direct the corporation, even if employed by

                                      [4]
       Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 5 of 10



a separate corporate entity.       907 F. Supp. 2d at 659 (“[T]he

principal place of business inquiry may peer beyond a party's

corporate form and look to the activities of individuals who

actually control and direct the corporation from distinct, but

related, corporate entities.”).

       Nova also relies on the First Circuit’s decision in

Harrison for the proposition that a corporation’s principal

place of business is the location where individuals ultimate

exercise control over the company by setting the policy and

goals, and giving instructions as to how to make their vision a

reality.    See Nova Opp’n 17 (citing Harrison, 811 F.3d at 41-

42).   This interpretation is accurate.       What Nova is missing,

however, is that such examination is done in “the particular

location from which its ‘officers direct, control, and

coordinate the corporation's activities.’”         Id.   (emphasis

added).     The term “its officers” refer to the corporation’s own

officers.    See Id. at 40.    The subject in the phrase is the

corporation and “its” officers is being used in the possessive

form, referring to the officers of that corporation.          Therefore,

non-officers are not to be considered in the nerve center

analysis.

       The Supreme Court in Hertz was clear in directing that

“Courts do not have to try to weigh corporate functions, assets,

or revenues different in kind, one from the other,” but instead,

                                       [5]
         Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 6 of 10



courts must look “toward the center of overall direction,

control, and coordination,” which is the place from where “the

corporation’s high level officers” made decisions.            Hertz, 559

U.S. at 80, 96.       The Supreme Court, therefore, favored corporate

structure over a general “business activities” approach (offices

and plant locations, sales or servicing centers, transactions,

payroll, or revenue generation), which means this Court should

look first to the corporate structure.1          Id.

     Nova presented evidence -- in the form of affidavits --

indicating that Baron has the “ultimate responsibility” for

Nova, and he does so from New York City.          Aff. Baron ¶ 18, ECF

No. 23.     Baron states that Nova’s corporate officers -- most of

whom are in Massachusetts -- do not coordinate its busines

activities, id. ¶ 35, nor does Roche as President of Nova, id. ¶


     1 The record indicates the following parent-subsidiary
corporate structure:
     Nova was acquired by the Hanover Insurance Group, Inc.
(“Hanover Group”) in 2008. Nova Opp’n. 3. An affiliate of the
Hanover Group -- the Hanover Insurance Company (“Hanover
Company”) –- thereafter entered into an agreement with Nova,
where the Hanover Company would provide administrative and
management services to Nova’s business operations. Id. at 4.
The Hanover Group, for which Roche is CEO/President, has several
insurance businesses, one of which is the Hanover Specialty
category (whose President is Brian Salvatore (“Salvatore”)).
Id. at 4, 7. Within Hanover Specialty, there are business units
including the Hanover Specialty Property & Casualty (Baron as
President). Id. at 4. The Hanover Programs are another set of
businesses within the Hanover Specialty Property & Casualty
unit. Id. at 5. Within the Hanover Programs, in turn, there
are several other groups, including Nova (Roche as President).
Id.
                                         [6]
          Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 7 of 10



36.   Baron’s affidavit indicating that he controls the direction

of Nova is insufficient for the nerve center test, because he is

an employee of the Hanover Company, not Nova, and therefore, not

part of the Nova corporation.          See id. ¶ 6,

              2.    Nova as a Subsidiary Corporation of the Hanover
                    Group

      This Court’s analysis must focus on the corporate

structure, either Hanover Group (parent) or Nova (subsidiary).

A subsidiary corporation can be recognized as a separate entity

from its parent corporation as long as such separation “is real

and carefully maintained.”         Topp v. CompAir, Inc., 814 F.2d 830,

836 (1st Cir. 1987) (internal citations omitted).2             It would be

inappropriate to look to the parent corporation when the

corporate operation of the subsidiary is maintained as a

separate corporate identity.          O'Grady v. Safety-Kleen Sys., Civ.

A. No. 1:19-11814, 2020 U.S. Dist. LEXIS 54859, at *29-30 (D.

Mass. Mar. 30, 2020) (Burroughs, J.).           “[T]he nerve center test

does not grant free license to ignore the separate corporate




      2Although the Topp decision preceded the Hertz decision,
the Topp analysis continues to be applied in this Circuit. See
Hernandez v. Amgen Mfg., 979 F. Supp. 2d 239, 243-244 (D.P.R.
2013); O'Grady, 2020 U.S. Dist. LEXIS 54859, at *29-30;
Briarwood Thirteen, LLC v. Travelers Prop. Cas. Co. of Am., Civ.
A. No. 3:14-30074, 2019 U.S. Dist. LEXIS 228577, at *3-4 (D.
Mass. Jan. 31, 2019) (Ponsor, J.). This Court follows this line
of analysis as consistent with the holding of Hertz.
                                          [7]
     Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 8 of 10



identity of the corporation whose citizenship is being sought.”

Topp, 814 F.2d at 835.

     In determining whether a parent and subsidiary corporation

have maintained their separate corporate identities, courts

looks to whether they (i) “are separately incorporated,” (ii)

“have separate boards of directors,” (iii) “keep separate

accounting and tax records,” (iv) “have separate facilities and

personnel,” and (v) “have separate bank accounts.”        O'Grady,

2020 U.S. Dist. LEXIS 54859, at *30 (quoting Russell v.

Enterprise Rent-A-Car Co. of Rhode Island, 160 F. Supp. 2d 239,

252 (D.R.I. 2001)).

     Nova asserts that the Hanover Corporation, the Hanover

Group and Nova are separately incorporated, that they all have

separate boards of directors, and that they all keep separate

accounting and tax records.    Nova’s Opp. 18.     Considering Nova

as a corporation independent from its parent Hanover Group, the

parties do not dispute that Nova’s Chief Executive Officer and

President, Chief Financial Officer, Chief Investment Officer,

General Counsel, Chief Human Resources Officer, Senior Vice

President and Corporate Controller, Chief Technology Officer,

Chief Innovation Officer, Chief Claims Officer, and Corporate

Secretary are all based in Worcester, Massachusetts.        Berman

Aff. ¶ 7, ECF No. 15; id., Exs. A, C, ECF Nos. 15-1,3; Aff.

Baron ¶ 33.

                                     [8]
            Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 9 of 10



        Nova’s bylaws gave its suite of corporate officers the

power to manage the business, and Nova has not provided evidence

indicating that the responsibilities assigned by the bylaws to

its corporate officers have been revoked or re-assigned.                See

Aff. Baron, Ex. B, Nova’s Amended and Restated Bylaws, ECF No.

23-2.        Article III of the Bylaws indicates: “The business of the

corporation shall be managed by the board of directors . . .”;

Article IV indicates that “The President shall be the chief

operating officer of the corporation, shall have general and

active management of the business of the corporation . . . ”).

Furthermore, Nova’s 2019 annual report states that Nova’s main

administrative office, mailing address, and the location of its

books and records is Worcester, Massachusetts, which is, as

well, the location of all of its board meetings. Aff. Baron ¶¶

2, 5.3        There is no evidence that Nova is not a separate

corporation from its parent, and it is clear from the evidence




       Nova has presented inconsistent information regarding
        3

which city is its principal place of business, and the actual
tasks of Baron and Salvatore, which this Court views as an
attempt at jurisdictional manipulation. See Not. Removal ¶ 7;
Id., Ex. E, Answer Nova Third Am. Compl. ¶ 4, ECF No. 1-9;
Compare Not. Removal with Nova’s Opp’n; See also Aff. Berman,
Ex. A, Email from Robert Whitney to Kenneth Berman (May 1, 2020)
5, ECF No. 15-1; Nova Opp’n 7. Courts must take as the nerve
center the place of actual direction, control, and coordination,
in the absence of jurisdictional manipulation. Hertz, 559 U.S.
at 79.


                                            [9]
      Case 1:20-cv-10717-WGY Document 31 Filed 08/13/20 Page 10 of 10



provided that Nova’s principal place of business is

Massachusetts, not New York.

II.   CONCLUSION

      Nova’s principal place of business is Worcester,

Massachusetts.     As complete diversity is lacking, this Court was

required to remand for lack of subject matter jurisdiction.



      SO ORDERED.

                                              /s/ William G. Young
                                              ___________________
                                              WILLIAM G. YOUNG
                                              DISTRICT JUDGE




                                      [10]
